In the petition for rehearing it is urged that, inasmuch as evidence reasonably tending to prove incendiarism went to the jury without objection, the court, in the absence of a motion to amend which was not filed, should have considered the answer amended so as to conform to the proof and have given the requested instruction upon that issue. Not so, for the reason that, as defendant was not entitled to so amend by actual leave of court, as such amendment would have changed his defense, contrary to statute (Rev. Laws 1910, sec. 4790), so it was not the duty of the trial court to consider the answer amended to conform to the proof, as the effect thereof would be to give indirectly to defendant the benefit of an amendment which he had no right directly to receive.
We are therefore of opinion that, incendiarism not being in issue, there was no error in the refusal of the court to charge upon it as requested, and that the petition for rehearing should be overruled.
All the Justices, except KANE, J., absent, and not participating, concur.